                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION

U.S. SPECIAL TY INSURANCE
COMPANY,                                      Case No. CV-17-132-M-DLC

                         Plaintiff,
vs.                                          JUDGMENT IN A CIVIL CASE

THE ESTATE OF DARRELL L.
WARD and THE ESTATE OF MARK
MELOTZ,

                         Defendants.

THE ESTATE OF DARRELL L.
WARD,

                   Counterclaimant,
vs.

U.S. SPECIALTY INSURANCE
COMPANY,
                Counterdefendant.

       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
Plaintiff and Counterdefendant U.S. Specialty Insurance Company pursuant to the
Order issued on April 2, 2019.
Dated this 3rd day of April, 2019.

                         TYLER P. GILMAN, CLERK

                         By: /s/ A.S. Goodwin
                         A.S. Goodwin, Deputy Clerk
